Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 12/28/21 has been entered. 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is appeared to be illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 1/11/22.
The application has been amended as follows: 

 for a microscopy device or an endoscopy device, the illumination system comprising: a first light source comprising a first light emitting diode (LED) configured to emit a first collimated beam of light of a first color; a second light source comprising a second LED configured to emit a second collimated beam of light of a second color; a third light source comprising a third LED configured to emit a third collimated beam of light of a third color; a fourth light source comprising a fourth LED configured to emit a fourth collimated beam of light of a fourth color; a fifth light source comprising a fifth LED configured to emit a fifth collimated beam of light of a fourth color; a plurality of spectrally selective reflective optical components oriented parallel identically to one another, wherein the plurality of spectrally selective reflective optical components is configured to direct the first collimated beam, the second collimated beam, the third collimated beam, the fourth collimated beam, and the fifth collimated beam along a common axis, and an output positioned to receive light along the common axis, wherein the output is configured to generate an output beam, wherein the plurality of spectrally selective reflective optical components comprises at least a first set of spectrally selective reflective optical components arranged along a first axis and a second set of spectrally selective reflective optical components arranged along a second axis that is parallel to and offset from the first axis, each of the first set and the second set comprising at least two spectrally selective reflective optical components; wherein the plurality of spectrally selective optical components are dichroic mirrors.

Claim 6. (AMEND) The illumination system of claim 1, wherein the plurality of spectrally selective optical components are at least four dichroic mirrors.

 for a microscopy device or an endoscopy device, the multi-wavelength illumination system comprising: a first light source comprising a first light emitting diode (LED) configured to emit a first collimated beam of light of a first color; a second light source comprising a second LED configured to emit a second collimated beam of light of a second color; a third light source comprising a third LED configured to emit a third collimated beam of light of a third color; a fourth light source comprising a fourth LED configured to emit a fourth collimated beam of light of a fourth color; a fifth light source comprising a fourth LED configured to emit a fourth collimated beam of light of a fourth color, wherein each of the first light source, the second light source, the third light source, the fourth light source, and the fifth light source comprises a LED lens and an optional a filter; a plurality of reflective optical components oriented parallel to one another, wherein the plurality of reflective optical components is configured to direct the first collimated beam, the second collimated beam, the third collimated beam, the fourth collimated beam, and the fifth collimated beam along a common axis, and an output positioned to receive light along the common axis, wherein the output is configured to generate an output beam, wherein the plurality of reflective optical components comprises at least a first set of reflective optical components arranged along a first axis and a second set of reflective optical components arranged along a second axis that is parallel to and offset from the first axis, each of the first set and the second set comprising at least two reflective optical components; wherein the plurality of reflective optical components comprises dichroic mirrors.

 for a microscopy device or an endoscopy device, the illumination system comprising a plurality of light sources, each comprising a light emitting diode configured to emit a collimated beam of light toward an LED lens, wherein the plurality of light surfaces comprises at least five sources of different colors; and a plurality of reflective optical components oriented parallel and identical to one another, wherein the plurality of reflective optical components comprises four dichroic mirrors configured to direct the first collimated beam, the second collimated beam, the third collimated beam, the fourth collimated beam, and the fifth collimated beam along a common axis, and an output positioned to receive light along the common axis, wherein the output is configured to generate an output beam, wherein the plurality of reflective optical components comprises at least a first set of reflective optical components arranged along a first axis and a second set of reflective optical components arranged along a second axis that is parallel to and offset from the first axis, each of the first set and the second set comprising at least two reflective optical components.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 requires, inter alia, an illumination system for a microscopy device or an endoscopy device comprising a plurality of light sources of different colors, each configured to emit a collimated beam of light toward an LED lens, a plurality of reflective optical components oriented parallel and identical to one another, and comprising dichroic mirrors configured to direct the collimated beams of the light sources along a common axis, and an output positioned to receive light along the common axis and to generate an output beam, wherein the plurality of reflective optical components comprises at least a first set of reflective optical components arranged along a first axis and a second set of reflective optical components arranged along a second axis that is parallel to and offset from the first axis, each of the first set and the second set comprising at least two reflective optical components.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claims 1 and 9 are allowed for including substantially the same allowable subject matter as that of claim 18. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HUGERS (US 10520824) FIG. 5; HAWRYLUK (US 2010/0283978) FIG. 7; and CASEY (US 4823357) FIG. 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875